                 Case 3:19-mj-70996-TSH Document 1 Filed 06/27/19 Page 1 of 2




 1
     DAVID L. ANDERSON (CABN 149604)
 2   United States Attorney

 3   HALLIE HOFFMAN (CABN 210020)
     Chief, Criminal Division
 4
     NEAL C. HONG (ILBN 6309265)                                 JUN 27 2019
 5   Assistant United States Attorney
                                                                SUSAN Y. SOONG ^
                                                            CLERK, U.S. DISTRICT court''
 6           450 Golden Gate Avenue, Box 36055             NORTH DISTRICT OF CALIFORNIA
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7246
             Neal.Hong@usdoj .gov
 8
     Attorneys for United States of America
 9
                                      UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                            CRIMINALNO.            3     19 70996
14           Plaintiff,                                   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                          DISTRICT CRIMINAL CHARGES PURSUANT TO
15      V.                                                RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                          RULES OF CRIMINAL PROCEDURE
16   SARAH CASSELL,

17           Defendant.

18

19           Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
20   that on June 26,2019, the above-named defendant was arrested based upon an arrest warrant (copy
21   attached) issued upon a
22                   Indictment

23           •       Information

24           •       Criminal Complaint
25           •       Other (describe): supervised release violation
26

27

28
Case 3:19-mj-70996-TSH Document 1 Filed 06/27/19 Page 2 of 2
